ORDER

PER CURIAM:
AND NOW, this 26th day of January, 1999, Gerald Mark Alston having been suspended from the practice of law in the United States Bankruptcy Court for the Eastern District of Pennsylvania by Order of that Court dated August 18, 1998; the said Gerald Mark Alston having been directed on November 24, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response thereto having been filed, it is
*420ORDERED that Gerald Mark Alston is suspended from the practice of law in this Commonwealth consistent with the Order of the United States Bankruptcy Court for the Eastern District of Pennsylvania dated August 18, 1998, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.